Case: 15-50979    Document: 00513570008   Page: 1   Date Filed: 06/28/2016




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                  United States Court of Appeals
                                                                           Fifth Circuit
                                No. 15-50979                             FILED
                              c/w No. 15-50985                       June 28, 2016
                             Summary Calendar
                                                                    Lyle W. Cayce
                                                                         Clerk

UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

WILFREDO CUELLAR-SUAZO,

                                         Defendant-Appellant

Cons. w/No. 15-50985

UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

GEOMAR QUINTERO,

                                         Defendant-Appellant


                Appeals from the United States District Court
                      for the Western District of Texas
                           USDC No. 2:15-CR-33-1
                          USDC No. 2:15-CR-920-1
     Case: 15-50979         Document: 00513570008        Page: 2     Date Filed: 06/28/2016


                                        No. 15-50979
                                      c/w No. 15-50985
Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Geomar Quintero 1 pled guilty to illegal reentry of a deported alien. The
district court sentenced him above the advisory Guidelines range to 60 months
of imprisonment and imposed a three-year term of supervised release. The
court also revoked Quintero’s term of supervised release and sentenced him
below the range recommended by the Guidelines policy statements to six
months of imprisonment.              The revocation sentence was ordered to run
consecutively to the sentence for the illegal reentry conviction.
       Now, Quintero challenges the substantive reasonableness of his
sentences. He argues that his combined 66-month sentence of imprisonment
is greater than necessary to achieve the goals set forth in 18 U.S.C. § 3553(a)
and thus is unreasonable.
       Sentences, whether inside or outside the advisory Guidelines range, are
reviewed ordinarily for reasonableness under an abuse of discretion standard.
Gall v. United States, 552 U.S. 38, 51 (2007). Because Quintero did not object
in the district court to the substantive reasonableness of the sentence imposed,
our review is for plain error. See United States v. Peltier, 505 F.3d 389, 391–
92 (5th Cir. 2007). To show plain error, Quintero must show a forfeited error
that is clear or obvious and that affects his substantial rights. Puckett v.
United States, 556 U.S. 129, 135 (2009). If he makes such a showing, we have
the discretion to correct the error but only if it “seriously affect[s] the fairness,
integrity, or public reputation of judicial proceedings.” Id.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

       1   The appellant’s true name is Geomar Quintero and that name is used in this opinion.

                                               2
    Case: 15-50979    Document: 00513570008     Page: 3   Date Filed: 06/28/2016


                                 No. 15-50979
                               c/w No. 15-50985
      The record demonstrates that at sentencing, the district court assessed
the facts and mitigating arguments, such as Quintero’s age, medical
conditions, and childhood, and determined that a sentence within the advisory
Guidelines range was insufficient to achieve the sentencing goals set forth in
Section 3553(a). After consideration of the advisory sentencing Guidelines
range, the policy statements of the Guidelines, and the Section 3553(a)
sentencing factors, the court specifically mentioned that the sentence was
based on the nature and circumstances of the offense, the history and
characteristics of the defendant, and the need for the sentence to promote
respect for the law, provide just punishment for the offense, and afford
adequate deterrence from crime. See § 3553(a). The arguments on appeal
essentially constitute a disagreement with the district court’s weighing of the
Section 3553(a) factors and correctness of the sentence imposed.            This
disagreement does not show error in connection with Quintero’s sentence, nor
does it show that the sentence imposed was not reasonable. See United States
v. Lopez-Velasquez, 526 F.3d 804, 807 (5th Cir. 2008). We do not reweigh the
Section 3553(a) factors and reexamine their relative import, nor will we
reverse the district court on the basis that we could reasonably conclude that
a different sentence was proper. See Gall, 552 U.S. at 51; United States v.
McElwee, 646 F.3d 328, 344 (5th Cir. 2011).
      As to the extent of the variance, Quintero’s 60-month sentence is 14
months greater than the highest sentence in the advisory Guidelines range,
and we have upheld greater variances. See United States v. Key, 599 F.3d 469,
471–72, 475–76 (5th Cir. 2010); United States v. Herrera-Garduno, 519 F.3d
526, 531–32 (5th Cir. 2008); United States v. Jones, 444 F.3d 430, 433, 441–42
(5th Cir. 2006); United States v. Smith, 417 F.3d 483, 492 (5th Cir. 2005).
Accordingly, given the significant deference that is due a district court’s
consideration of the Section 3553(a) factors and the district court’s explanation

                                       3
    Case: 15-50979    Document: 00513570008     Page: 4   Date Filed: 06/28/2016


                                 No. 15-50979
                               c/w No. 15-50985
of its sentencing decision, Quintero has not demonstrated that the district
court committed error, much less plain error, in imposing the above-Guidelines
sentence for the illegal reentry conviction. See Puckett, 556 U.S. at 135; Gall,
552 U.S. at 50–53.
      Additionally, to the extent that Quintero argues that his six-month
revocation sentence magnifies the unreasonableness of his 60-month sentence
for the illegal reentry offense, a revocation sentence based on a separate
conviction has no bearing on the reasonableness of the sentence imposed for
the most recent conviction. See Lopez-Velasquez, 526 F.3d at 808–09. The six-
month revocation sentence was below the range recommended by the policy
statements found in Chapter Seven of the Guidelines, as well as the statutory
maximum, and the consecutive nature of the sentence is expressly authorized.
See 18 U.S.C. §§ 3583(e)(3), 3584; U.S.S.G. §§ 7B1.4(a), 7B1.3(f). Quintero has
not shown error, much less plain error, regarding his sentence. See United
States v. Warren, 720 F.3d 321, 332–33 (5th Cir. 2013).
      Lastly, we have previously rejected Quintero’s arguments that the illegal
reentry Guideline is flawed because it lacks an empirical basis, that the
presumption of reasonableness should not apply in a case involving Section
2L1.2, that using a prior offense to determine both Quintero’s offense level and
criminal history category resulted in double counting and an overstatement of
the necessary sentence, and that Section 2L1.2 overstates the seriousness of
illegal reentry because it is simply an international trespass offense. See
United States v. Moreno-Robles, 400 F. App’x 913, 914 (5th Cir. 2010); United
States v. Duarte, 569 F.3d 528, 529–31 (5th Cir. 2009); United States v.
Mondragon-Santiago, 564 F.3d 357, 366–67 (5th Cir. 2009); United States v.
Aguirre-Villa, 460 F.3d 681, 683 (5th Cir. 2006).
      The judgments of the district court are AFFIRMED.



                                       4